UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JASON DENT,                                    )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )      Civil Action No. 12-0420 (EGS)
                                               )
EXECUTIVE OFFICE FOR UNITED                    )
STATES ATTORNEYS, et al.,                      )
                                               )
                       Defendants.             )

                                    MEMORANDUM OPINION

       On September 3, 2013, the Court issued a Memorandum Opinion and Order granting

Defendants’ Motion to Vacate the Court’s Order Granting Plaintiff’s Motion for Leave to

Proceed In Forma Pauperis, Stay These Proceedings, and Memorandum of Points and

Authorities in Support Thereof [ECF No. 29], vacating the Order granting plaintiff’s application

to proceed in forma pauperis [ECF No. 4], revoking plaintiff’s in forma pauperis status, and

staying all proceedings for 45 days within which plaintiff must pay the $350 filing fee in full.

Plaintiff filed a notice of appeal to the United States Court of Appeals for the District of

Columbia Circuit [ECF No. 37] on September 23, 2013, and the Circuit dismissed the matter on

October 18, 2013, on plaintiff’s motion to withdraw the appeal [ECF No. 42]. To date, plaintiff

neither has paid the filing fee nor has requested additional time to do so. Accordingly, the Court

will deny the pending motions without prejudice and will dismiss the complaint and this civil

action. An Order is issued separately.


                               Signed:         EMMET G. SULLIVAN
                                               United States District Judge
                               Dated:          November 8, 2013